DETAILED ACTION
This action is a response to an application filed on 7/2/20 in which claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Pub. No. 2017/0094621), herein Xu.

	As to claim 1, Xu teaches a signal transmission method, wherein the method comprises: 
	determiming, by a terminal device, a synchronization signal transmission mode on a first 5carrier, wherein the synchronization signal transmission mode is a first transmission mode or a second transmission mode (Xu [0054] In some examples, a UE 115 attempting to access a wireless network may perform an initial cell search by detecting a PSS from a base station 105. The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value, which may be combined with the physical layer identity value to identify the cell. The SSS may also enable detection of a duplexing mode (first or second transmission mode); and
	 receiving, by the terminal device, information on the first carrier according to the synchronization signal transmission mode (Xu [0054] The UE 115 may then receive an SSS (receiving information) The SSS may also enable detection of a duplexing mode and a cyclic prefix length. Some systems, such as time division duplex (TDD) systems, may transmit an SSS but not a PSS)

5 
	As to claim 6, Xu teaches a signal transmission apparatus, applied in a terminal device, wherein the apparatus comprises: 
	one or more processors, a memory, and a transmission apparatus, wherein the one or more processors are configured to execute programs stored in the memory to implement the following steps (Xu Fig. 15 memory 1515 and processor 1510): 
	determining a synchronization signal transmission mode on a first carrier, wherein the 10synchronization signal transmission mode is a first transmission mode or a second transmission mode (Xu [0054] In some examples, a UE 115 attempting to access a wireless network may perform an initial cell search by detecting a PSS from a base station 105. The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value, which may be combined with the physical layer identity value to identify the cell. The SSS may also enable detection of a duplexing mode (first or second transmission mode); and 
	receiving, through the transmission apparatus, information on the first carrier according to the synchronization signal transmission mode (Xu [0054] The UE 115 may then receive an SSS (receiving information) The SSS may also enable detection of a duplexing mode and a cyclic prefix length. Some systems, such as time division duplex (TDD) systems, may transmit an SSS but not a PSS. Both the PSS and the SSS)


	As to claim 14, Xu teaches a signal transmission apparatus, applied in a network device, wherein the apparatus comprises: 
	one or more processors, a memory, and a transmission apparatus, wherein the one or more processors are configured to execute programs stored in the memory to implement the following steps (Xu Fig. 11 memory (1115) and processor (1110)): 
	5determining a synchronization signal transmission mode on a first carrier, wherein the Synchronization signal transmission mode is a first transmission mode or a second transmission mode (Xu [0054] In some examples, a UE 115 attempting to access a wireless network may perform an initial cell search by detecting a PSS from a base station 105. The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value, which may be combined with the physical layer identity value to identify the cell. The SSS may also enable detection of a duplexing mode (first or second transmission mode); 
 	and sending, through the transmission apparatus, information to a terminal device on the first carrier according to the synchronization signal transmission mode (Xu [0054] The UE 115 may then receive an SSS (receiving information) The SSS may also enable detection of a duplexing mode and a cyclic prefix length. Some systems, such as time division duplex (TDD) systems, may transmit an SSS but not a PSS. Both the PSS and the SSS)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 7-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Feng et al. (EP 3 018 938 A1), herein Feng
As to claim 2, Xu teaches a method according to claim, wherein the determining, by a terminal device, a 10synchronization signal transmission mode on a first carrier, comprises:
	 receiving, by the terminal device, first indication information sent by a network device, wherein the first indication information is used to determine that the synchronization signal transmission mode on the first carrier is the first transmission mode or the second transmission mode (Xu [0110] providing an indication of whether the narrowband transmission is transmitted using frequency division duplex or time division duplex); and 

	1$determining, by the terminal device, the synchronization signal transmission mode on the first carrier according to the first indication information mode (Xu [0110] providing an indication of whether the narrowband transmission is transmitted using frequency division duplex or time division duplex);   

	Xu does not teach

		 receiving, by the terminal device, information sent by a network device on a second carrier

	However Feng does teach

	receiving, by the terminal device, information sent by a network device on a second carrier (Feng [0052] the information is sent on the licensed carrier (second carrier))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xu with Feng, because Feng teaches us the unlicensed spectrum cannot match the quality of the licensed spectrum (Feng [0015])


	As to claim 3, the combination of Xu and Feng teach the method according: to claim 1, wherein the determining, by a terminal device, a synchronization signal transmission mode on a first carrier, comprises: 
	deternining, by the terminal device, that the synchronization signal transmission mode on 20the first carrier is the first transmission mode when the terminal device has not received first indication information sent by a network device on a second carrier (Feng [0050] dynamic indication on the SCell (unlicensed)) 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xu with Feng, because Feng teaches us a method of performing synchronization and discovery using an associated unlicensed carrier not affected by interference.


	As to claim 5, the combination of Xu and Feng teach the method according to claim 2, wherein a frequency domain resource on the first carrier is a frequency domain resource shared by at least two communication devices including the network device, and a frequency domain resource on the second carrier is a frequency domain resource dedicated to the network device (Feng [0052] licensed (dedicated) unlicensed (shared))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Xu with Feng for the same reasons stated in claim 1.

	Claim 20 is rejected for the same reasons stated in claim 5.


	As to claim 7, the combination of Xu and Feng teach the apparatus according to claim 6, wherein the one or more processors are further 15configured to execute the programs stored in the memory to implement the following steps: receiving, through the transmission apparatus, first indication information sent by a network device on a second carrier, wherein the first indication information is used to determine that the synchronization signal transmission mode on the first carrier is the first transmission mode or the second transmission mode (Xu [0110] providing an indication of whether the narrowband transmission is transmitted using frequency division duplex or time division duplex (Feng [0052] control signal is sent on a licensed  carrier about when to expect synch and discovery on the unlicensed) and 
	20determining the synchronization signal transmission mode on the first carrier according to the first indication information (Xu [0110] providing an indication of whether the narrowband transmission is transmitted using frequency division duplex or time division duplex);   

	Claim 1015 is rejected for the same reasons stated in claim 7.


	As to claim 8, the combination of Xu and Feng teach the apparatus according to claim 6, wherein, the one or more processors are further configured to execute the programs stored ia the memory to implement the following steps: determining that the synchronization signal transmission mode on the first carrier is the 25first transmission mode when having not received first indication information sent by a network device on a second carrier through the transmission apparatus (Feng [0050] dynamic indication on the SCell (unlicensed)) 
 
 
	As to claim 9, the combination of Xu and Feng teach the apparatus according to claim 6, wherein when the synchronization signal transmission mode is the first transmission mode, the one or more processors are further configured to execute the programs stored in the 30memory to implement the following step:
	 36receiving, through the transmission apparatus, a first synchronization signal block (SSB) on the first carrier, wherein the first SSB comprises a primary synchronization signal, a secondary synchronization signal, and a first physical broadcast channel (PBCH) (Xu [0043] According to some examples, content of the synchronization channel may provide an indication of the location of the narrowband region, such as whether the narrowband region is in-band, stand-alone, or within a guard-band. Such content may include information in a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH))
 
	Claim 1016 is rejected for the same reasons stated in claim 9. 

	As to claim 10, the combination of Xu and Feng teach the apparatus according to claim 6, wherein when the synchronization signal 5transmission mode is the second transmission mode, the one or more processors are further configured to execute the programs stored in the memory to implement the following step: receiving, through the transmission apparatus, a second SSB on the first carrier, wherein the second SSB comprises a primary synchronization signal, a secondary synchronization 10signal, and a second PBCH (Feng Fig 8A and 8B multiple PSS/SSS transmisssions)
 
	As to claim 11, the combination of Xu and Feng teach the apparatus according to claim 10, wherein the second PBCH comprises at least one of the following information: a cell identifier, a beamforming identifier used by a synchronization signal, transmission power of the synchronization signal, resource allocation of grant-free uplink transmission, carrier sensing mode used by the grant-free uplink 15transmission, and a power threshold used by the network device for performing carrier sensing (Xu [0054] The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value)

	As to claim 12, the combination of Xu and Feng teach the apparatus according to claim 6, wherein when the synchronization signal transmission mode is the second transmission mode, the one or more processors are further configured to execute the programs stored in the memory to implement the following step: 20receiving, through the transmission apparatus, a synchronization signal (SS) on the first carrier, wherein the SS comprises: a primary synchronization signal and a secondary synchronization signal (Xu [0043] According to some examples, content of the synchronization channel may provide an indication of the location of the narrowband region, such as whether the narrowband region is in-band, stand-alone, or within a guard-band. Such content may include information in a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH))
 

	As to claim 13, the combination of Xu and Feng teach the apparatus according to claim 12, wherein:
	 a transmission resource corresponding to a first PBC1 or a second PBCH on the first 25carrier is used to transmit a downlink data channel or a downlink control channel (Xu [0089] NB-MIB and/or NB-PDCCH may be used to convey information, such as SIB scheduling, data region information (e.g., one or more narrowband regions)) ; or 
	the transmission resource corresponding to the first PBCH or the second PBCH on the first carrier is used to transmit a filling signal; or
	 the transmission resource corresponding to the first PBCH or the second PBC H on the first carrier does not send information,



	As to claim 17, the combination of Xu and Feng teach the apparatus according to claim 14, wherein when the synchronization signal transmission mode is the second transmission mode, 25the one or more processors are further configured to execute the programs stored in the memory to implement the following step: 
	sending, through the transmission apparatus, a second SSB on the first carrier, wherein the second SSB comprises a primary synchronization signal, a secondary synchronization signal, and a second PBCH, 3Swhere the second PBCH comprises at least one of the following information:
	 a cell identifier (Feng Fig 8A and 8B multiple PSS/SSS transmissions and [0054] The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value)
 a beam forming identifier used by a synchronization signal, transmission power of the synchronization signal, resource allocation of grant-free uplink transmission, a carrier sensing mode used by the grant-free uplink transmission, and a power threshold used by the 5network device for performing carrier sensing.  

	As to claim 18, the combination of Xu and Feng teach the apparatus according to claim 14, wherein when the synchronization signal transmission mode is the second transmission mode, the one or more processors are further configured to execute the programs stored in the memory to implement the following step: 
	10sending, through the transmission apparatus, a synchronization signal (SS) on the first carrier, wherein the SS comprises: 
	a primary synchronization signal and a secondary synchronization signal (Feng Fig 8A and 8B PSS/SSS transmissions); 
	wherein: a transmission resource corresponding to a first PBCH or a second PBCH on the first 15carrier is used to transmit a downlink data channel or a downlink control channel (Xu [0089] NB-MIB and/or NB-PDCCH may be used to convey information, such as SIB scheduling, data region information (e.g., one or more narrowband regions)); or 
	the transmission resource corresponding to the first PBCH or the second PBC-H on the first carrier is used to transmit a filling signal; or the transmission resources corresponding to the first PBCH or the second PBCH on the first carrier does not send information,  

 
Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467